Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 1 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 2 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 3 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 4 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 5 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 6 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 7 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 8 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document      Page 9 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 10 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 11 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 12 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 13 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 14 of 15
Case 19-61608-grs   Doc 321    Filed 03/04/20 Entered 03/04/20 11:28:21   Desc Main
                              Document     Page 15 of 15
